Citation Nr: 1447046	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left eye disability, to include residuals of a retinal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from November 1969 to August 1973 and in April 2002 on active duty, as well as multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claim for entitlement to service connection for retinal tear, left eye.  

The Board has not only reviewed the Veteran's physical claims file, but also her Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for residuals of a retinal tear of the left eye.  For the reasons set forth below, the Board finds that the claim must be remanded for further evidentiary development.  

The Veteran represents in her June 2010 claim that she suffered a retinal tear of her left eye on June 5, 2005, while serving in the Air National Guard and traveling to an Air National Guard meeting.  A pay stub supplied by the Veteran reflects that she was in INACDUTRA at that time.

The Veteran's retinal tear of the left eye is first noted in the medical evidence of record by VA Medical Center (VAMC) optometrist Gerald P. Abruzzese who examined the Veteran on June 6, 2005.  He noted a "recent horseshoe tear without retinal detachment," and performed a laser retinopexy on the Veteran.  Dr. Abruzzese wrote in February 2006 that the Veteran's left eye laser repair was stable and she had "no restrictions."  The Veteran underwent another laser retinopexy in July 2009.  In January 2010, the Veteran reported and was treated for seeing spots of light within her left eye.  Exams in December 2009 and January and February 2010 noted a horseshoe tear and "retina attached with no subretinal fluid."

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2014); 38 C.F.R. § 3.6(a) (2014).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002 & Supp. 2014).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d) (2014).  

As the RO notes, the record is largely silent as to the cause of and circumstances surrounding the Veteran's retinal tear.  A VA medical exam is necessary to determine, to the extent possible, whether the Veteran sustained an injury to the left eye during the course of INACDUTRA, and, if so, the nature and extent of any residuals of that injury.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to clarify the nature and etiology of her claimed left eye disability.  After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether:

(a) It is at least as likely as not (at least a 50 percent probability) that the Veteran suffered a retinal tear of the left eye or other injury to the left eye which may be considered to have been incurred while performing INACDUTRA.  While review of the entire record is required, attention is invited to the cause of and circumstances surrounding the Veteran's apparent retinal left eye tear in June 2005.

(b) If so, please identify all current residuals of that injury.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



